Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Summary
This is a Final Office action based on the 17/186483 application CON filed on 07/27/2021 and is a continuation of 15/711746. 
Claims 1-20 are pending and have been fully considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 12 , & 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to Claims 1, 12, & 19, the “configured to” clauses are unclear. Though some were fixed in amendments submitted 07/27/2021, not all of them were. The remaining “configured to” clauses, for instance, in Claim 1, “ configured to be coupled,” makes it unclear in the instantly claimed device, whether the connector is actually coupled or not, making the structure of the device unclear.

Claim Rejections - 35 USC § 103
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


1. Claims 1-20 are rejected under 35 U.S.C. 103(a) as being obvious over MURPHY in US 20140208836 in view of MOGA in US 20130211289 in view of WAGNER in US 20110124130. 
	With respect to Claims 1, 12, 19, 3, 6, 8-9, 13, & 20, MURPHY et al. teach of an apparatus/system for use in a chromatography system includes a microfluidic substrate having a fluidic channel configured as an analytical chromatographic column and a fluidic port on one side of the microfluidic substrate. The fluidic port opens at a head end of the analytical chromatographic column. A dried blood spot (DBS) collection device holds one or more dried biological samples. The DBS collection device is directly coupled to the microfluidic substrate whereby one of the biological samples is placed into fluidic communication with the fluidic channel of the microfluidic substrate and an extraction of that biological sample flows toward the head end of the analytical chromatographic column. A diluent source fluidically coupled to the fluidic port supplies 
MOGA et al. however remedy this. MOGA et al. teach of handheld device for drawing, collecting, and analyzing bodily fluid includes a body (housing having a lumen defined therein, a plunger configured to be user-actuated, and a base/substrate. Multiple 
WAGNER et al. more specifically teach of a system and method for determining the presence and/or concentration of one or more analytes in a sample that comprises a fluid, the system comprising a substrate comprising a sample inlet or inlets and one or more analyte determination flow paths(abstract). WAGNER et al. more specifically teach of saturating binding site on the substrate(paragraph 0035), and of dosing a specific sample volume to be passed through the flow path, and of a microfluidic overflow sampling compartment allowing excess liquid to go into an overflow compartment(paragraph 0058)(overflow is anything over what is saturation- or fixed 
With respect to Claim 2, WAGNER et al. teach of suction, evaporative and wet pads(paragraphs 0060-0063).
With respect to Claims 4-5 , 7, & 14-15, MURPHY et al. teach of the substrate being paper/based(fibrous) and porous (paragraph 0038), there being multiple substrates along a flow path and fluidic couplers that can join aligned fluidic ports of the two microfluidic substrates. Also- WAGNER et al. teach of the substrate being a test strip(which as commonly known in the art is rectangular)(paragraph 044 & 0060).
	With respect to Claim 10 & 17-18, MURPHY et al. teach of polyimide gaskets that surround the fluidic ports 18, 34 and facilitate sealing between those ports brought into intimate contact. In addition, a microfluidic cartridge assembly used to house the microfluidic device (and interface the device to an analytical apparatus) can have features that guide the alignment and urge the substrates 20, 30 together (paragraph 0035). MURPHY et al. also teach of the housing being rectangular (Figures 10-14)

Response to Arguments
Applicant's arguments filed 07/27/2021 have been fully considered but they are not persuasive. 
With respect to the 112 issues, applicant has cleared up some issues, but some remain as shown above.
Applicant has specifically argued that the prior art does not teach:
"substrate positioned within the lumen," and (iv) an "overflow reservoir." The substrate includes "a first end portion and a second end portion" and "the first end portion of the substrate is positioned to receive the flow of the blood such that the substrate sequentially fills with the blood in a direction extending from the first end portion of the substrate toward the second end portion of the substrate."
	With respect to this, the examiner disagrees. MURPHY et al. does in fact teach of a substrate positioned in a lumen. Specifically, MURPHY et al. teach of a microfluidic cartridge assembly used to house the microfluidic device (and interface the device to an analytical apparatus) that can have features that guide the alignment and urge the substrates 20, 30 together (paragraph 0035)( reads on substrate positioned in lumen as instantly claimed). The instant application specifies that the lumen can be a cartridge lumen(paragraphs 0080-0086 of instant application PGpub)—which MURPHY reads on.


Murphy discloses a planar dried blood spot (DBS) card 40 including dried blood spots 48 that interface with a microfluidic substrate 20. (Murphy, Jf [0036]—[0039].) In operation, a biological sample is extracted from the dried blood spots 48 by passing an extraction fluid through the dried blood spots 48 into corresponding ingress ports 18 in the microfluidic substrate 20. (Murphy, [0040]-[0042].) Thus, Murphy's dried blood spots 48 are not positioned within a lumen of a collection device for receiving blood from a fluid collection device and sequentially filling with the blood. Moga and Wagner fail to the cure deficiencies of Murphy. Accordingly, for at least the reason that these references fail to disclose or suggest all the features of claim 1, the Section 103 rejection	of claim 1 should be withdrawn.
	First of all—the examiner disagrees with applicants characterization of the interview for the related case 15/711,746. In the mentioned interview summary dated 6/11/2021—the examiner did agree that the cited prior art in that case did not teach of the claimed releasable connector component. However, the releasable connector component is not claimed in the instant case, and therefore the overall argument with respect to what went on in the interview for the related 15/711746 case is not commensurate in scope with what is instantly claimed, not what was argreed to as shown in interview summary dated 06/11/20201.
	Applicant specifically argues that Murphy's dried blood spots 48 are not positioned within a lumen of a collection device for receiving blood from a fluid collection device and sequentially filling with the blood. Moga and Wagner fail to the cure 
	MURPHY et al. teach of a microfluidic cartridge assembly used to house the microfluidic device (and interface the device to an analytical apparatus) that can have features that guide the alignment and urge the substrates 20, 30 together (paragraph 0035)( reads on substrate positioned in lumen as instantly claimed). The instant application specifies that the lumen can be a cartridge lumen(paragraphs 0080-0086 of instant application PGpub)—which MURPHY reads on.
	With respect to applicant’s arguments about, “for receiving blood from a fluid collection device and sequentially filling with the blood,” the instant claims are drawn towards a device, and these argued limitations are intended use. The instant device would be capable of receiving blood and sequentially filling with blood. Therefore—as the instantly claimed structures are taught—the claims remain obvious from the cited prior art. If applicant thinks there are differences, then it is suggested that they make structural amendments for the instantly claimed devices.
	Further- with respect to applicant’s arguments that MOGA and WAGNER do not cure any purported deficiencies, the examiner disagrees. WAGNER et al. more specifically teach of saturating binding site on the substrate(paragraph 0035), and of dosing a specific sample volume to be passed through the flow path, and of a microfluidic overflow sampling compartment allowing excess liquid to go into an overflow compartment(paragraph 0058)(overflow is anything over what is saturation- or 
	Further, the examiner see that applicant has instantly amended many of the previous “configured to,” limitations to “positioned to”. While the “positioned to” language is clear in the examiners understanding of the claims—they examiner cautions applicant that what follows in “positioned to” clauses—still reads functionally/as intended use, and as long as the prior art is capable of the intended function as claimed—then it reads on the instant claims. This is considered to be the case with the currently cited prior art and the instant claims.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA M FRITCHMAN whose telephone number is (303)297-4344.  The examiner can normally be reached on 9:30-4:30 MT Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander, Lyle can be reached on 571-272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REBECCA M FRITCHMAN/
Primary Examiner, Art Unit 1797